Exhibit 10.18

ACTIVISION, INC.

[2001/2002/AMENDED AND RESTATED 2003] INCENTIVE PLAN

NOTICE OF SHARE OPTION AWARD

You have been awarded an Option to purchase Shares of Common Stock of
Activision, Inc. (the “Company”), as follows:

·      Your name:

[

 

]

 

 

 

 

 

 

·      Total number of Shares purchasable upon exercise of the Option awarded:

[

 

]

 

 

 

 

 

 

·      Exercise Price:   US$

[

 

] per Share

 

 

 

 

 

 

 

·      Date of Grant:

[

 

]

 

 

 

 

 

·      Expiration Date:

[

 

]

 

 

 

 

 

 

·      Grant ID:

[

 

]

 

 

·                  Your Award of the Option is governed by the terms and
conditions set forth in:

·                  this Notice of Share Option Award;

·                  the Share Option Award Terms attached hereto as Exhibit A
(the “Award Terms”); and

·                  the Company’s [2001/2002/Amended and Restated 2003] Incentive
Plan, the receipt of a copy of which you hereby acknowledge.

·                  [Your Award of Restricted Shares has been made in connection
with your employment agreement with the Company or one of its subsidiaries or
affiliates as a material inducement to your entering into or renewing employment
with such entity pursuant to such agreement, and is also governed by any
applicable terms and conditions set forth in such agreement.]

·                  Schedule for Vesting:  Except as otherwise provided under the
Award Terms, the Option awarded to you will vest and become exercisable as
follows, provided you remain continuously employed by the Company or one of its
subsidiaries or affiliates through each such date:

Schedule for Vesting

 

Date of Vesting

 

No. of Shares Vesting 
at Vesting Date

 

Cumulative No. of Shares 
Vested at Vesting Date

 

First anniversary of Date of Grant

 

[

 

]

 

[

 

]

 

Second anniversary of Date of Grant

 

[

 

]

 

[

 

]

 

 

  


--------------------------------------------------------------------------------


 

Third anniversary of Date of Grant

 

[

 

]

 

[

 

]

 

[Fourth anniversary of Date of Grant]

 

[

 

]

 

[

 

]

 

[Fifth anniversary of Date of Grant]

 

[

 

]

 

[

 

]

 

 

·                  The Option is [not] intended to be an “incentive stock
option,” as such term is defined in Section 422 of the Code.  [To the extent the
Option does not qualify as an incentive stock option, the Option or the portion
thereof which does not so qualify shall constitute a separate nonqualified stock
option.]

·                  To accept your Award of the Option, you must sign and return
to the Company this Notice of Share Option Award, which bears an original
signature on behalf of the Company.  You are urged to do so promptly.

·                  Please return the signed Notice of Share Option Award to the
Company at:

Activision, Inc.
3100 Ocean Park Boulevard
Santa Monica, CA  90405
Attn:  Stock Plan Administration

You should retain the enclosed duplicate copy of this Notice of Share Option
Award for your records.

Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

 

ACTIVISION, INC.

 

 

 

 

 

By:

 

 

Title:

 

 

Date:

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

[Name of Holder]

 

 

 

 

 

Date:

 

 

 

 

2


--------------------------------------------------------------------------------


EXHIBIT A

ACTIVISION, INC.

AMENDED AND RESTATED 2003 INCENTIVE PLAN

SHARE OPTION AWARD TERMS
(NON-OFFICER FORM)

1.                                       Definitions.

(a)                                  For purposes of these Award Terms, the
following terms shall have the meanings set forth below:

“Award” means the award described on the Grant Notice.

“Award Terms” means these Share Option Award Terms.

“Cause” (i) shall have the meaning given to such term in any employment
agreement or offer letter between the Holder and the Company or any of its
subsidiaries or affiliates in effect from time to time or (ii) if the Holder is
not party to any agreement or offer letter with the Company or any of its
subsidiaries or affiliates or any such agreement or offer letter does not
contain a definition of “cause,” shall mean the Holder’s (A) willful, reckless
or gross misconduct or fraud, (B) grossly negligent performance of job
responsibilities, (C) indictment on charges related to, conviction of, or
pleading no contest to, a felony or crime involving dishonesty or moral
turpitude, or (D) breach of any proprietary information, confidentiality, “work
for hire,” non-solicitation or similar agreement between the Holder and the
Company or any of its subsidiaries or affiliates.

“Common Stock” means the Company’s common stock, $0.000001 par value per share.

“Company” means Activision, Inc. and any successor thereto.

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

“Date of Grant” means the date of grant of the Award set forth on the Grant
Notice.

“Disability” (A) shall have the meaning given to such term in, or otherwise be
determined in accordance with, any employment agreement or offer letter between
the Holder and the Company or any of its subsidiaries or affiliates in effect
from time to time or (B) if the Holder is not party to any agreement or offer
letter with the Company or any of its subsidiaries or affiliates or any such
agreement or offer letter does not contain a definition “disability” or
otherwise provide a method for determining whether the Holder is disabled, shall
mean “permanent and total disability” as defined in section 22(e)(3) of the
Code, as interpreted by the Company (with such interpretation to be final,
conclusive and binding for purposes of these Award Terms).


--------------------------------------------------------------------------------


“Employment Violation” means any material breach by the Holder of his or her
employment agreement with the Company or one of its subsidiaries or affiliates
for so long as the terms of such employment agreement shall apply to the Holder
(with any breach of the post-termination obligations contained therein deemed to
be material for purposes of these Award Terms).

“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

“Exercise Price” means the exercise price set forth on the Grant Notice.

“Expiration Date” means the expiration date set forth on the Grant Notice.

“Grant Notice” means the Notice of Share Option Award to which these Award Terms
are attached as Exhibit A.

“Holder” means the recipient of the Award named on the Grant Notice.

“Look-back Period” means, with respect to any Employment Violation by the
Holder, the period beginning on the date which is 12 months prior to the date of
such Employment Violation by the Holder and ending on the date of computation of
the Recapture Amount with respect to such Employment Violation.

“Option” means the option to purchase shares of Common Stock awarded to the
Holder on the terms and conditions described in the Grant Notice and these Award
Terms.

“Plan” means the Activision, Inc. [2001/2002/Amended and Restated 2003]
Incentive Plan, as amended from time to time.

“Recapture Amount” means, with respect to any Employment Violation by the
Holder, the gross gain realized or unrealized by the Holder upon all exercises
of the Option during the Look-back Period with respect to such Employment
Violation, which gain shall be calculated as the sum of:

(i)                                     if the Holder has exercised any portion
of the Option during such Look-back Period and sold any of the Shares acquired
on exercise thereafter, an amount equal to the product of (A) the sales price
per Share sold minus the Exercise Price times (B) the number of Shares as to
which the Option was exercised and which were sold at such sales price; plus

(ii)                                  if the Holder has exercised any portion of
the Option during such Look-back Period and not sold any of the Shares acquired
on exercise thereafter, an amount equal to the product of (A) the greatest of
the following: (1) the Fair Market Value per share of Common Stock on the date
of exercise, (2) the arithmetic average of the per share closing sales prices of
Common Stock as reported on NASDAQ for the 30 trading day period ending on the
trading day immediately preceding the date of the Company’s written notice of
its exercise of its rights under Section 10 hereof, or (3) the arithmetic
average of the per share closing sales prices of Common Stock as reported on
NASDAQ for the 30 trading day period ending on the trading day immediately
preceding the date of

2


--------------------------------------------------------------------------------


computation, minus the Exercise Price, times (B) the number of Shares as to
which the Option was exercised and which were not sold.

“Shares” means the shares of Common Stock or other securities purchasable upon
exercise of the Option.

“Withholding Taxes” means any taxes, including, but not limited to, social
security and Medicare taxes and federal, state and local income taxes, required
to be withheld under any applicable law.

(b)                                 Any capitalized term used but not otherwise
defined herein shall have the meaning ascribed to such term in the Plan.

2.                                       Expiration.  Except as otherwise set
forth in these Award Terms, the Option shall expire and no longer be exercisable
on the Expiration Date.

3.                                       Vesting and Exercise.

(a)                                  Vesting Schedule.  Except as otherwise set
forth in these Award Terms, the Option shall vest, and thereupon become
exercisable, in accordance with the “Schedule for Vesting” set forth on the
Grant Notice.

(b)                                 Exercisable Only by Holder;
Transferability.  Except as otherwise permitted under the Plan, the Option may
be exercised during the Holder’s lifetime only by the Holder.  With the
Committee’s consent, all or part of the Option may be transferred in accordance
with Section [10.4/7.3] of the Plan.  EXCEPT AS OTHERWISE PERMITTED UNDER THE
PLAN AND THESE AWARD TERMS, THE OPTION SHALL NOT BE TRANSFERABLE BY THE HOLDER
OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.

(c)                                  Procedure for Exercise.  The Option may be
exercised by the Holder as to all or any of the Shares as to which it has vested
(i) by following the procedures for exercise established by the Equity Account
Administrator and posted on the Equity Account Administrator’s website from time
to time or (ii) with the Company’s consent, by giving the Company written notice
of exercise, in such form as may be prescribed by the Company from time to time,
specifying the number of Shares to be purchased.

(d)                                 Payment of Exercise Price.  To be valid, any
exercise of the Option must be accompanied by full payment of the aggregate
Exercise Price of the Shares being purchased.  Such payment shall be made (i) in
cash or by certified check or bank check or wire transfer of immediately
available funds, (ii) if securities of the Company of the same class as the
Shares are then traded or quoted on a national securities exchange, the Nasdaq
Stock Market, Inc. or a national quotation system sponsored by the National
Association of Securities Dealers, Inc. and with the Company’s consent, through
the delivery of irrevocable written instructions, in form acceptable to the
Company, to the Equity Account Administrator (or, with the Company’s consent,
such other brokerage firm as may be requested by the person exercising the
Option) to sell some or all of the Shares being purchased upon such exercise and
to thereafter deliver promptly to the Company from the proceeds of such sale an
amount in cash equal to the aggregate Exercise Price of the Shares being
purchased, or (iii) with the Company’s consent, any combination of (i) or (ii)
above.

3


--------------------------------------------------------------------------------


(e)                                  No Fractional Shares.  In no event may the
Option be exercised for a fraction of a Share.

(f)                                    No Adjustment for Dividends or Other
Rights.  No adjustment shall be made for cash dividends or other rights for
which the record date is prior to the date as of which the issuance or transfer
of Shares to the person entitled thereto has been evidenced on the books and
records of the Company pursuant to clause (ii) of Section 3(g) hereof following
exercise of the Option.

(g)                                 Issuance and Delivery of Shares.  As soon as
practicable (and, in any event, within 30 days) after the valid exercise of the
Option, the Company shall (i) effect the issuance or transfer of the Shares
purchased upon such exercise, (ii) cause the issuance or transfer of such Shares
to be evidenced on the books and records of the Company, and (iii) cause such
Shares to be delivered to a Company-Sponsored Equity Account in the name of the
person entitled to such Shares (or, with the Company’s consent, such other
brokerage account as may be requested by such person); provided, however, that,
in the event such Shares are subject to a legend as set forth in Section 11
hereof, the Company shall instead cause a certificate evidencing such Shares and
bearing such legend to be delivered to the person entitled thereto.

(h)                                 Partial Exercise.  If the Option shall have
been exercised with respect to less than all of the Shares purchasable upon
exercise of the Option, the Company shall make a notation in its books and
records to reflect the partial exercise of the Option and the number of Shares
that thereafter remain available for purchase upon exercise of the Option.

4.                                       Termination of Employment.

(a)                                  Cause.  In the event that the Holder’s
employment is terminated by the Company or any of its subsidiaries or affiliates
for Cause prior to the vesting in full of the Option, as of the date of such
termination of employment the Option shall (i) cease to vest, (ii) no longer be
exercisable, whether or not vested, and (iii) be immediately cancelled.

(b)                                 Death or Disability.  In the event that the
Holder dies while employed by the Company or any of its subsidiaries or
affiliates or the Holder’s employment with the Company or any of its
subsidiaries or affiliates is terminated due to the Holder’s Disability, in each
case prior to the vesting in full of the Option, the Option shall (i) cease to
vest as of the date of the Holder’s death or the first date of such Disability
(as determined by the Committee), as the case may be, and (ii) to the extent
vested as of the date of the Holder’s death or such first date of such
Disability, as the case may be, be exercisable in accordance with these Award
Terms until the earlier of (A) the first anniversary of the date of the Holder’s
death or such termination of employment, as the case may be, and (B) the
Expiration Date or, if the Expiration Date is a date within six months after the
date of the Holder’s death or such termination of employment, the date that is
six months after the Holder’s death or such termination of employment, as the
case may be (provided, however, that, if the Option is intended to qualify as an
incentive stock option (as such term is defined in Section 422 of the Code), in
no instance may the term of the Option exceed any maximum term established
pursuant to the Plan with respect thereto), after which the Option shall no
longer be exercisable and shall be cancelled.

(c)                                  Other.  Unless the Committee decides
otherwise, in the event that the Holder’s employment is terminated for any
reason not addressed by Section 4(a) or 4(b) hereof

4


--------------------------------------------------------------------------------


prior to the vesting in full of the Option, the Option shall (i) cease to vest
as of the date of such termination of employment and (ii) to the extent vested
as of the date of such termination of employment, be exercisable in accordance
with these Award Terms until the earlier of (A) the 30th day after the date of
such termination of employment and (B) the Expiration Date, after which the
Option shall no longer be exercisable and shall be cancelled.

5.                                       Tax Withholding.  The Company shall
have the right to require the Holder to satisfy any Withholding Taxes resulting
from the exercise (in whole or in part) of the Option, the issuance or transfer
of any Shares upon exercise of the Option or otherwise in connection with the
Award at the time such Withholding Taxes become due.  The Holder shall be
entitled to satisfy any Withholding Taxes contemplated by this Section 5 (a) by
delivery to the Company of  a certified check or bank check or wire transfer of
immediately available funds; (b) if securities of the Company of the same class
as the Shares are then traded or quoted on a national securities exchange, the
Nasdaq Stock Market, Inc. or a national quotation system sponsored by the
National Association of Securities Dealers, Inc. and with the Company’s consent,
through the delivery of irrevocable written instructions, in form acceptable to
the Company, to the Equity Account Administrator (or, with the Company’s
consent, such other brokerage firm as may be requested by the person exercising
the Option) to sell some or all of the Shares being purchased upon such exercise
and to thereafter deliver promptly to the Company from the proceeds of such sale
an amount in cash equal to the aggregate amount of such Withholding Taxes; or
(c) with the Company’s consent, by any combination of (a) and (b) above. 
Notwithstanding anything to the contrary contained herein, (i) the Company or
any of its subsidiaries or affiliates shall have the right to withhold from the
Holder’s compensation any Withholding Taxes contemplated by this Section 5 and
(ii) the Company shall have no obligation to deliver any Shares upon exercise of
the Option unless and until all Withholding Taxes contemplated by this Section 5
have been satisfied.

6.                                       Reservation of Shares.  The Company
shall at all times reserve for issuance or delivery upon exercise of the Option
such number of shares of Common Stock or other securities as shall be required
for issuance or delivery upon exercise thereof.

5


--------------------------------------------------------------------------------


7.                                       Committee Discretion.  Except as may
otherwise be provided in the Plan, the Committee shall have sole discretion to
(a) interpret any provision of the Plan, the Grant Notice and these Award Terms,
(b) make any determinations necessary or advisable for the administration of the
Plan and the Award, and (c) waive any conditions or rights of the Company under
the Award, the Grant Notice or these Award Terms, or amend, alter, accelerate,
suspend, discontinue or terminate the Award, the Grant Notice or these Award
Terms; provided, however, that, except as provided in Section 8 or 9 hereof,
without the consent of the Holder, no such amendment, alteration, suspension,
discontinuation or termination of the Award, the Grant Notice or these Award
Terms may materially and adversely affect the rights or obligations of the
Holder in respect of the Award, taken as a whole.  Without intending to limit
the generality or effect of the foregoing, any decision or determination to be
made by the Committee pursuant to these Award Terms, including whether to grant
or withhold any consent, shall be made by the Committee in its sole and absolute
discretion, subject only to the terms of the Plan.  By accepting and agreeing to
the Award, the Holder consents to any such amendment, alteration, suspension,
discontinuation or termination of the Award, the Grant Notice or these Award
Terms that (i) is effected in accordance with Section 8 or 9 hereof or (ii) does
not materially and adversely affect the rights or obligations of the Holder in
respect of the Award, taken as a whole.

8.                                       Adjustments.  Notwithstanding anything
to the contrary contained herein, to prevent the dilution or enlargement of
benefits or potential benefits intended to be made available under the Plan, in
the event of any corporate transaction or event such as a stock dividend,
extraordinary dividend or other similar distribution (whether in the form of
cash, shares of Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of shares
of Common Stock or other securities, the issuance of warrants or other rights to
purchase shares of Common Stock or other securities, or other similar corporate
transaction or event affecting shares of Common Stock, then the Award shall be
adjusted in accordance with Section [10.9/7.6] of the Plan.  In addition, the
Committee is authorized to make such adjustments as it deems appropriate in the
terms and conditions of, and the criteria included in, the Award in recognition
of unusual or nonrecurring events (including, without limitation, events
described in the preceding sentence) affecting the Company or any of its
subsidiaries or affiliates or the financial statements of the Company or any of
its subsidiaries or affiliates, or in response to changes in applicable laws,
regulations or accounting principles.  It is intended that the Award will not be
subject to any adverse consequences under Section 409A of the Code; however, the
Committee is authorized to make such adjustments as it deems appropriate to the
terms and conditions of the Award in order to prevent the Award from becoming
subject to any adverse consequences under Section 409A of the Code.

9.                                       Registration and Listing. 
Notwithstanding anything to the contrary contained herein, the Option may not be
exercised, and the Option and Shares purchasable upon exercise of the Option may
not be purchased, sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered in any way, unless such transaction is in
compliance with (a) the Securities Act of 1933, as amended, or any comparable
federal securities law, and all applicable state securities laws, (b) the
requirements of any securities exchange, securities association, market system
or quotation system on which securities of the Company of the same class as the
Shares are then traded or quoted, (c) any restrictions on transfer imposed by
the Company’s certificate of incorporation or bylaws, and (d) any policy or
procedure the Company has adopted with respect to the trading of its securities,
in each case as in effect on the date of the intended transaction.  The Company
is under no obligation to register, qualify or list, or maintain the

6


--------------------------------------------------------------------------------


registration, qualification or listing of, the Option or Shares with the SEC,
any state securities commission or any securities exchange, securities
association, market system or quotation system to effect such compliance.  The
Holder shall make such representations and furnish such information as may be
appropriate to permit the Company, in light of the then existence or
non-existence of an effective registration statement under the Securities Act of
1933, as amended, relating to the Option or Shares, to issue or transfer the
Option or Shares in compliance with the provisions of that or any comparable
federal securities law and all applicable state securities laws.  The Company
shall have the right, but not the obligation, to register the issuance or resale
of the Option or Shares under the Securities Act of 1933, as amended, or any
comparable federal securities law or applicable state securities law.

10.                                 Employment Violation.  The terms of this
Section 5 shall apply to the Option if the Holder is or becomes subject to an
employment agreement with the Company or any of its subsidiaries or affiliates. 
In the event of an Employment Violation, the Company shall have the right to
require (i) the termination and cancellation of the Option, whether vested or
unvested, and (ii) payment by the Holder to the Company of the Recapture Amount
with respect to such Employment Violation; provided, however, that, in lieu of
payment by the Holder to the Company of the Recapture Amount, the Holder, in his
or her discretion, may tender to the Company the Shares acquired upon exercise
of the Option during the Look-back Period with respect to such Employment
Violation and the Holder shall not be entitled to receive any consideration from
the Company in exchange therefor.  Any such termination of the Option and
payment of the Recapture Amount, as the case may be, shall be in addition to,
and not in lieu of, any other right or remedy available to the Company arising
out of or in connection with such Employment Violation, including, without
limitation, the right to terminate the Holder’s employment if not already
terminated and to seek injunctive relief and additional monetary damages.

11.                                 Legend.  The Company may, if determined by
it based on the advice of counsel to be appropriate, cause any certificate
evidencing Shares to bear a legend substantially as follows:

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”

7


--------------------------------------------------------------------------------


12.                                 No Right to Continued Employment.  Nothing
contained in the Grant Notice or these Award Terms shall be construed to confer
upon the Holder any right to be continued in the employ of the Company or any of
its subsidiaries or affiliates or derogate from any right of the Company or any
of its subsidiaries or affiliates to retire, request the resignation of, or
discharge the Holder at any time, with or without Cause.

13.                                 No Rights as Stockholder.  No holder of the
Option shall, by virtue of the Grant Notice or these Award Terms, be entitled to
any right of a stockholder of the Company, either at law or in equity, and the
rights of any such holder are limited to those expressed, and are not
enforceable against the Company except to the extent set forth, in the Plan, the
Grant Notice and these Award Terms.

14.                                 Severability.  In the event that one or more
of the provisions of these Award Terms shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

15.                                 Governing Law.  To the extent that federal
law does not otherwise control, the validity, interpretation, performance and
enforcement of the Grant Notice and these Award Terms shall be governed by the
laws of the State of California, without giving effect to principles of
conflicts of laws thereof.

16.                                 Successors and Assigns.  The provisions of
the Grant Notice and these Award Terms shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and the Holder and, to the
extent applicable, the Holder’s permitted assigns under Section 3(b) hereof and
the Holder’s estate or beneficiary(ies) as determined by will or the laws of
descent and distribution.

17.                                 Notices.  Any notice or other document which
the Holder or the Company may be required or permitted to deliver to the other
pursuant to or in connection with the Grant Notice or these Award Terms shall be
in writing, and may be delivered personally or by mail, postage prepaid, or
overnight courier, addressed as follows: (a) if to the Company, at its office at
3100 Ocean Park Boulevard, Santa Monica, California 90405, Attn: Stock Plan
Administration, or such other address as the Company by notice to the Holder may
designate in writing from time to time; and (b) if to the Holder, at the address
shown in any employment agreement or offer letter between the Holder and the
Company or any of its subsidiaries or affiliates in effect from time to time or
such other address as the Holder by notice to the Company may designate in
writing from time to time.  Notices shall be effective upon receipt.

18.                                 Conflict with Employment Agreement or Plan. 
In the event of any conflict between the terms of any employment agreement or
offer letter between the Holder and the Company or any of its subsidiaries or
affiliates in effect from time to time and the terms of the Grant Notice or
these Award Terms, the terms of the Grant Notice or these Award Terms, as the
case may be, shall control.  In the event of any conflict between the terms of
any employment agreement or offer letter between the Holder and the Company or
any of its subsidiaries or affiliates in effect from time to time, the Grant
Notice or these Award Terms and the terms of the Plan, the terms of the Plan
shall control.

8


--------------------------------------------------------------------------------